Name: Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein
 Type: Directive
 Subject Matter: social affairs;  trade policy;  means of agricultural production;  European construction
 Date Published: 1990-08-18

 18.8.1990 EN Official Journal of the European Communities L 224/60 COUNCIL DIRECTIVE of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (90/428/CEE) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas equidae, being live animals, are included in the list of products in Annex II to the Treaty; Whereas in order to ensure the rational development of equidae production, thereby increasing productivity in the sector, rules governing intra-Community trade in equidae intended for competitions must be laid down at Community level; Whereas the breeding and rearing of equidae and in particular of horses is generally included in the farming sector; whereas it constitutes a source of income for part of the farming population; Whereas there are disparities in the Community as regards the rules for access to competitions; whereas those disparities constitute a barrier to intra-Community trade; Whereas trade in equidae intended for competitions and participation in such competitions may be jeopardized by disparities existing in the rules concerning the allocation of a percentage of the prize money or profits for the safeguard, development and improvement of breeding in the Member States; whereas introducing free access to the competitions presupposes harmonization of these rules; Whereas, pending such harmonization, in order, in particular, to maintain or increase productivity in that sector, Member States should be authorized to reserve a percentage of prize money or profits for the safeguard, development and improvement of their breeding activities; whereas, however, a ceiling should be fixed for that percentage; Whereas it is advisable to adopt implementing measures regarding certain technical aspects; whereas, for the purposes of the planned measures, provision should be made for close and effective cooperation between Member States and the Commission within the Standing Committee on Zootechnics, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive lays down the conditions governing trade in equidae intended for competitions and the conditions governing their participation therein. Article 2 For the purposes of this Directive, the definitions set out in Article 2 of Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (4) shall apply. Furthermore, competition means any equestrian competition, including horse racing, show-jumping, eventing, dressage, events reserved for horse-drawn vehicles and showing classes. Article 3 1. The rules of competitions may not discriminate between equidae which are registered in the Member State in which the competition is being held and equidae registered in another Member State. 2. The rules of competitions may not discriminate between equidae originating in the Member State in which the competition is being held and equidae originating in another Member State. Article 4 1. The obligations set out in Article 3 shall apply in particular to: (a) the requirements for entering the competition, in particular the minimum or maximum requirements; (b) the judging of the competition; (c) the prize money or profits which may accrue from the competition. 2. However,  the obligations referred to in Article 3 shall not affect the organization of: (a) competitions reserved for equidae registered in a specific studbook for the purpose of permitting the improvement of the breed; (b) regional competitions with a view to selecting equidae; (c) historic or traditional events. Member States intending to avail themselves of these possibilities shall inform the Commission thereof beforehand in general terms.  for each competition or type of competition Member States shall be authorized to reserve, through the bodies officially approved or recognized for that purpose, a certain percentage of the prize money or profits referred to in paragraph 1 (c) for the safeguard, development and improvement of breeding. The percentage may not exceed 30 % in 1991, 25 % in 1992 and 20 % from 1993. The criteria for the distribution of these funds in the Member State concerned shall be communicated to the Commission and the other Member States within the Standing Committee on Zootechnics. Before 31 December 1992 the Council shall re-examine the conditions for the application of these provisions on the basis of a Commission report that takes account of the progress made in harmonization in connection with all problems posed by the conditions for the breeding of competition horses, together with appropriate proposals on which the Council shall act by a qualified majority. 3. The general rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 6. Article 5 1. Until relevant decisions are adopted pursuant to Article 4 of Directive 90/427/EEC, the grounds on which an animal registered in a Member State is refused entry to a competition must be communicated in writing to the owner or his authorized representative. 2. In the circumstances described in paragraph 1, the owner or his authorized representative is entitled to obtain an expert opinion in accordance with the conditions laid down in Article 8 (2) of Directive 89/662/EE (5), which shall apply mutatis mutandis. 3. The Commission shall, in accordance with the procedure laid down in Article 6, adopt rules for the application of this Article. Article 6 Where the procedure laid down in this Article is to be used, the Standing Committee on Zootechnics, set up by Decision 77/505/EEC (6), shall act in accordance with the rules set out in Article 11 of Directive 88/661/EEC (7). Article 7 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1991. They shall forthwith inform the Commission thereof. Article 8 This Directive is addressed to the Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No C 327, 30. 12. 1989, p. 61. (2) OJ No C 149, 18. 6. 1990. (3) OJ No C 62, 12. 3. 1990, p. 46. (4) See page 55 of this Official Journal. (5) OJ No L 395, 30. 12. 1989, p. 13. (6) OJ No L 206, 12. 8. 1988, p. 11. (7) OJ No L 382, 31. 12. 1988, p. 36.